Citation Nr: 1641110	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO. 06-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a back disorder. 

2. Entitlement to service connection for a head injury with migraines. 

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran was scheduled to present testimony at a video conference hearing before a Veterans Law Judge in July 2007. He was notified of the time and place of the hearing by a June 2007 letter. However, he failed to report to the hearing and he has not requested that the hearing be rescheduled. The hearing request is withdrawn. See 38 C.F.R. § 20.704 (2015).

In March 2013, the Board denied the claims. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In June 2014, the Court granted a Joint Motion for Remand (JMR) that vacated the Board's March 2013 decision and remanded the case for further development and consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development is required and the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records, INCLUDING ALL RECORDS FROM THE MILWAUKEE VAMC SINCE JANUARY 2011 AND ALL RECORDS FROM THE VAMC IN LITTLE ROCK, ARKANSAS, and associate them with the claims file. Document any negative responses received.

3. Associate with the Veteran's claims file any SSA records for the Veteran's disability benefits. Document any negative responses received.

4. After undertaking any other appropriate development deemed necessary, readjudicate the back disorder, head disorder, and acquired psychiatric disorder claims on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

